                                                                                           FILED IN THE
                                                          _                            U.S. DISTRICT COURT
                                                                                 EASTERN DISTRICT OF WASHINGTON



             BARBARA K. J.,                                                       Mar 19, 2020
                                                                                      SEAN F. MCAVOY, CLERK



                     v.                                                        1:19-CV-3018-FVS
          ANDREW M. SAUL,
      Commissioner of Social Security,




                                         .

      Plaintiff’s Motion for Summary Judgment, ECF No. 10, is DENIED;
      Defendant’s Motion for Summary Judgment, ECF No. 14, is GRANTED; and
      Judgment is entered in favor of Defendant.




                    Rosanna Malouf Peterson

summary judgment.



  March 19, 2020




                                                              s/ Cora Vargas

                                                              Cora Vargas
